Citation Nr: 1207652	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  06-26 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD), in excess of 30 percent prior to October 12, 2007.

2.  Entitlement to an initial disability rating in excess of 50 percent for PTSD from October 12, 2007.

3.  Entitlement to a total disability evaluation based upon unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from February 1965 to June 1969, including service in the Republic of Vietnam.  His decorations include the Combat Infantryman's Badge, and the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that granted service connection for PTSD and assigned a 30 percent disability rating effective from December 30, 2003; denied an extension of a temporary total disability evaluation beyond January 31, 2005 for residuals of injury of the left middle finger, based on the need for convalescence following surgery under 38 C.F.R. § 4.30; and denied a claim for TDIU.  The Veteran perfected appeals as to each of the RO's three.  

During the appeal, in a May 2008 rating decision, the RO increased the assigned disability rating for PTSD from 30 to 50 percent, effective from October 12, 2007.  The initial rating claim, however, remains in controversy because the staged ratings before and from that date remain less than the maximum available benefit awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The issue on appeal has been recharacterized-bifurcated into two issues-to reflect consideration of whether a higher rating is warranted for PTSD at any point during the appeal period.

In the May 2005 rating decision, the RO denied the Veteran's claim for an extension of a temporary total disability evaluation beyond January 31, 2005 for residuals of injury of the left middle finger, based on the need for convalescence following surgery under 38 C.F.R. § 4.30.  Subsequently, after a later surgery in 2005, in a May 2007 rating decision the RO granted another temporary total disability evaluation under 38 C.F.R. § 4.30 for residuals of injury of the left middle finger, based on the need for convalescence following the later surgery, effective from December 12, 2005 to February 1, 2006.  The Veteran did not initiate an appeal to claim an extension of this period of temporary total disability evaluation.  

In April 2010, the Board denied the Veteran's claims.  In the decision, the Board noted that the issue of entitlement to service connection for substance abuse secondary to PTSD had been raised by the record (in the report of a January 2008 VA examination), but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, as the Board did not have jurisdiction over that claim, and it was referred to the AOJ for appropriate action.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in a January 2011 Order, granted the parties' Joint Motion, vacating in part the Board's April 2010 decision and remanding the claims for compliance with the terms of the Joint Motion.

In an August 2008 statement submitted by the Veteran, the Veteran appears to request an earlier effective date for the increased evaluation of his service-connected PTSD.  This matter is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a January 2011 Order, the Court granted a Joint Motion, vacating in part the Board's April 2010 decision and remanding the claims for compliance with the terms of the Joint Motion.  In the Joint Motion the Veteran withdrew his appeal as to the temporary total rating for convalescence beyond January 31, 2005.  

Specifically, the parties to the Joint Motion agreed that the Board erred in not providing an adequate statement of reasons and bases to explain why the Veteran's symptoms of PTSD did not fit the criteria for a higher rating.  The parties to the Joint Motion noted that the case of Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002), found that, if the evidence demonstrates that the Veteran's symptoms result in occupational and social impairment equivalent to what could be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating should be assigned.  The list of symptoms set forth in the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, was noted not to be exhaustive, but rather was to service as an example to guide the Board.  The parties to the Joint Motion found that the Board was to evaluate all of the Veteran's symptoms and make a determination as to his level of occupational and social impairment.  The parties to the Joint Motion found that the Board, in April 2010, stated that a discussion of the evidence clearly did not generally show such requisite symptoms such as suicidal ideation, obsessional rituals, illogical speech, near continuous panic or depression, special disorientation, or neglect of personal appearance and hygiene.  The parties to the Joint Motion found that the critical analysis, however, was whether Veteran suffers from deficiencies in most areas mentioned in the 70% criteria for the period beginning October 12, 2007, and the 50% criteria prior to October 12, 2007.  The parties to the Joint Motion found that, upon remand, the Board should evaluate the evidence of occupational and social impairment in light of the standard laid out in Mauerhan.

With respect to the Veteran's TDIU claim, the parties to the Joint Motion found that the Board did not provide adequate reasons and bases as to whether sedentary employment was possible for the Veteran, in light of his service-connected PTSD, service-connected physical disabilities, and work history.  The parties found that on remand, the Board should analyze and discuss the possibility of sedentary employment in conjunction with the Veteran's occupational experience.  In this regard, the parties noted that a psychiatric examination of the Veteran noted the Veteran's difficulty understanding complex commands due to some trouble with concentration.  A left finger examination noted that the Veteran could not open jars, pick up objects with his right hand, or mow the lawn.  See Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009) (the requirement that medical examiners provide a report adequate for a rating decision will frequently require then to discuss how the disability manifests itself in the claimant's ordinary activities).  On remand, the parties to the Joint Motion found that the Board should consider if there is sufficient evidence of record to decide the TDIU issue.

Based on the foregoing, and consistent with the Court's January 2011 Order, the Board finds that this matter should be remanded, and that upon remand, the appellant should be provided VA examinations that specifically address the symptoms and criteria outlined in the Court's Order.  Here, the Board observes that VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Prior to affording the Veteran a VA examination, the RO should associate with the Veteran's claims file records of the Veteran's treatment for his claimed disabilities.  Here, the Board notes that the Veteran has been treated at the VA, specifically the Atlanta, Stockbridge, and East Point VA facilities.  Updated records from the VA should be associated with the Veteran's claims file.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  The Veteran's vocation rehabilitation folder, if any, should also be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disability.  This should specifically include updated treatment records from VA, including the Atlanta, Stockbridge, and East Point VA facilities.  The Veteran's vocation rehabilitation folder, if any, should also be associated with the claims file.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  After obtaining the above-referenced records, the RO should afford the Veteran a VA examination in order to assess the current severity of his PTSD. The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner must note in the examination report that the claims file was in fact made available for review in conjunction with the examination.  The examiner must also specifically review of January 2011 Joint Motion in connection with the evaluation and report.

The examination report should include a description of the Veteran's symptoms, clinical findings and associated social and industrial impairment that has been and is attributed to his service-connected PTSD.  In providing the requested medical opinions, the examiner should provide medical findings in terms consistent with the current criteria for rating mental disorders under 38 C.F.R. § 4.130, Diagnostic Code 9411, should assign a Global Assessment of Functioning score, and should explain the meaning of the numerical score assigned to the Veteran's PTSD.  The examiner should specifically comment on and list all of the Veteran's symptoms related to his service-connected PTSD, not just those set forth in the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, and make a determination as to his level of occupational and social impairment based on all of his PTSD symptoms.

All findings should be reported in detail accompanied by a complete rationale.  The examiner should ensure that all testing deemed necessary is accomplished to assess the appellant's employment history, educational background, and day-to-day functioning.  The examiner should also render an opinion as to whether the service-connected disability causes marked interference with employment, or the need for frequent periods of hospitalization.

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

3.  The Veteran should also be scheduled for an appropriate VA examination in order to determine the impact that his service-connected disabilities have on his employability.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner must also specifically review of January 2011 Joint Motion in connection with the evaluation and report.

After examining the Veteran, the examiner should (a) comment generally on the functional and industrial impairment caused by his service-connected disabilities and (b) indicate whether, without consideration of his age or nonservice-connected disabilities, the Veteran's service-connected disabilities alone prevent him from securing and following a substantially gainful occupation.

Opinions should be provided based on the results of examination, a review of the medical and lay evidence of record, and sound medical principles.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In this regard, the examiner is specifically asked to indicate whether sedentary employment was possible for the Veteran, in light of his service-connected PTSD, service-connected physical disabilities, and work history.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

4.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.11).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



